Citation Nr: 0826769	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-38 642	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral hernia 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1954 to March 1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2004 rating action that denied service 
connection for hearing loss, tinnitus, and low back and 
bilateral hernia disabilities.

In his November 2005 Substantive Appeal, the veteran 
requested a hearing before a decision review officer at the 
RO.  By letter of April 2006, the RO notified the veteran and 
his representative of a RO hearing that had been scheduled 
for him for a date in May.  In a May 2006 written statement 
prior to the hearing, the veteran withdrew his hearing 
request.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A low back disability was not shown present in service or 
for many years thereafter, and the competent evidence 
establishes no nexus between such current disability and the 
veteran's military service or any incident thereof.
 
3.  A bilateral hernia disability was not shown present in 
service or for many years thereafter, and the competent 
evidence establishes no nexus between such current disability 
and the veteran's military service or any incident thereof. 

4.  Hearing loss was not shown present in service, and is not 
currently objectively demonstrated.  

5.  Tinnitus was not shown present in service, and is not 
currently objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a bilateral 
hernia disability are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

3.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

4.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

An October 2004 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2004 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
October 2004 document meeting the VCAA's notice requirements 
was furnished to the veteran before the December 2004 rating 
action on appeal. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in a July 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claims, to include attempts to obtain 
service and post-service VA and private medical records 
through 2005.  In this regard, the Board notes that the 
service medical records are unavailable, presumably having 
been destroyed in a fire years ago at the National Personnel 
Records Center (NPRC).  In its October 2004 letter, the RO 
notified the veteran and his representative to submit any 
military medical records that he had in his possession, and 
of alternate sources of records and forms of evidence to 
support his claims, such as statements from persons, 
including service comrades, who knew him when he was in 
military service and knew of any disability that he had in 
service; records and statements from service medical 
personnel, such as nurses, corpsmen, and medics; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports.  

However, the RO's attempts to obtain evidence from alternate 
sources and secondary military record sources were 
unsuccessful.  In November 2004, the NPRC stated that no 
service medical records or Surgeon General's Office records 
were available.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In November 2004, the 
veteran stated that he had no additional information to 
submit in connection with his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  In his November 2005 
Substantive Appeal, the veteran stated that he attempted to 
obtain medical records from a urologist he saw after 
separation from service in 1956, but such records were no 
longer available.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

The veteran contends that he injured his low back in service 
while carrying heavy backpacks and running and hiking long 
distances, and that his current disability is the result 
thereof.  He also asserts that he has a bilateral hernia 
disability as a result of lifting heavy backpacks and moving 
heavy equipment in service.  He states that he suffers from 
hearing loss and tinnitus as a result of acoustic trauma from 
a rifle range during basic training in service.

As noted above, there are no service medical records which 
show any hearing loss, tinnitus, or low back or bilateral 
hernia disability.  Neither have hearing loss or tinnitus 
been objectively demonstrated in the post-service years; 
private medical records from 1985 to 2005 are negative for 
any hearing loss or tinnitus.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the existence of hearing loss 
or tinnitus for which service connection is sought (and 
hence, no evidence of a nexus between any such disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence of record does not show the current 
existence of hearing loss or tinnitus, the Board finds that 
service connection therefor is not warranted. 
  
The first objective demonstration of a low back disability 
was the lumbar disc and degenerative disease noted on 
computerized tomography at the North Country Hospital in 
February 1985, nearly 29 years post service.  However, there 
was no history relating any low back disability to military 
service or any incident thereof in the 1985 medical report or 
in a subsequent May 1995 report of lumbar magnetic resonance 
imaging at the same medical facility.  

The first objective demonstration of a bilateral hernia 
disability was that noted post surgically by J. T., M.D., in 
September 2000, over 44 years post service.  However, there 
was no history relating the hernia disability to military 
service or any incident thereof in the September 2000 medical 
report or in a subsequent October 2000 medical report by W. 
M., M.D.  While the Board has also considered an April 2005 
medical statement from Dr. J. T. noting the veteran's belief 
that he developed          2 large inguinal hernias as a 
result of strenuous activity in military service in the 
1950s, and the doctor's opinion that, based on the size of 
the hernias repaired in 2000, it was conceivable that the 
veteran began to develop the hernias many years ago, perhaps 
even in the 1950s, the Board finds that this evidence does 
not provide persuasive support for the veteran's claim that 
service connection is warranted.  Dr. J. T. admittedly 
reached his equivocal conclusion as to the etiology of the 
veteran's hernias after relying merely on the medical history 
as related by the veteran, specifically noting that there 
were no records or documentation that confirmed the onset of 
the hernias in military service.  Moreover, there is no 
evidence in the 2005 medical statement that Dr. J. T. ever 
reviewed the veteran's claims folder.  The Board notes that, 
as a medical opinion can be no better than the facts alleged 
by a claimant, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  Thus, 
the Board finds that Dr. J. T.'s 2005 medical report does not 
provide persuasive support for the veteran's claim that a 
bilateral hernia disability had its onset in service or is 
related to any incident thereof.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current low back or 
bilateral hernia disability first manifested many years post 
service and the veteran's military service or any incident 
thereof, the Board finds no basis upon which to grant service 
connection therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claims.  While the veteran may 
believe that he currently has hearing loss, tinnitus, and low 
back and bilateral hernia disabilities that are related to 
his military service, there is no credible evidentiary 
support for such contentions.  The Board emphasizes that the 
appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, his assertions in this regard 
have no probative value.

Under these circumstances, the Board concludes that service 
connection for hearing loss, tinnitus, and low back and 
bilateral hernia disabilities must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.

Service connection for bilateral hernias is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


